Holmes, Judge,
delivered the opinion of the court.
This was a suit upon a special certified tax bill for the cost of grading and paving a street. The points raised have already been decided in this court, in the cases of the City to the use of McGrath v. Clemens, 36 Mo. 467, and the City to the use of Creamer v. Oeters, 36 Mo. 456.
Upon the question of interest, the statute provides that the certified bill shall bear interest at the rate of ten per annum, from thirty days after the date of its issue to the contractor; and if not paid within six months after its issue, it shall bear interest at the rate of fifteen per cent, per an-num — Act of Jan. 16, 1860, § 2. This bill had certainly not been paid within six months after its issue. There was no error in the instruction on this point.
The ruling of the court belojv upon the instructions asked on either side appears to have been entirely correct, and we see no ground for disturbing the verdict of the jury on the evidence.
Judgment affirmed.
Judge Wagner concurs; Judge Lovelace absent.